                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



BISHOP PERRY,

       Plaintiff,

vs.                                                                     Case No. 15-13930

BRITTANY COUSINS,                                                      HON. AVERN COHN

      Defendant.
_____________________________/

        ORDER DENYING PLAINTIFF’S MOTION UNDER RULE 60(b) (Doc. 54)

                                                 I.

       This is a prisoner civil rights case under 42 U.S.C. § 1983. It was referred to the

magistrate judge for pretrial proceedings. Plaintiff Bishop Perry (Perry), who was

represented by counsel, sued defendant Brittany Cousins (Cousins), a corrections officer,

claiming she violated his civil rights. Cousins issued two misconduct tickets against Perry

after he failed to obey her order to remove a cover over his cell (which is prohibited) and

exposed himself to her when Cousins entered Perry’s cell. The misconduct tickets - for

sexual misconduct and disobeying a direct order - were dismissed by a hearing officer.

Perry claimed that Cousins issued the ticket in retaliation for Perry helping another

prisoner pursue a grievance against Cousins.

       Cousins filed a motion for summary judgment on the grounds that (1) Perry cannot

show a causal connection between the misconduct tickets and any protected activity, and

(2) Cousins is entitled to qualified immunity.

       The magistrate judge issued a report and recommendation (MJRR),

recommending that the motion be granted because Perry did not engage in protected
conduct as a matter of law. (Doc. 47). The magistrate judge did not address Cousin’s

arguments regarding causation or qualified immunity.

        The Court rejected in part and adopted in part the MJRR. The Court found that

Perry engaged in protected conduct but there was no genuine issue of material fact that

Cousins would have issued the misconduct ticket regardless of Perry’s protected conduct;

in other words, there was no causation. Thus, Court disagreed with the magistrate

judge’s analysis but agreed with the ultimate conclusion. See Doc. 52.

        Before the Court is Perry’s, now proceeding pro se, “Motion for Excusable Neglect

Pursuant to Fed. R. Civ. P. 60(b).” For the reasons that follow, the motion is DENIED.

                                              II.

       “Rule 60(b) allows a party to seek relief from a final judgment, and request

reopening of his case, under a limited set of circumstances including fraud, mistake, and

newly discovered evidence.” Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). Specifically,

Rule 60(b) provides:

       On motion and just terms, the court may relieve a party or its legal representative
       from a final judgment, order, or proceeding for the following reasons:
       (1) mistake, inadvertence, surprise, or excusable neglect;
       (2) newly discovered evidence that, with reasonable diligence, could not have been
       discovered in time to move for a new trial under Rule 59(b);
       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party;
       (4) the judgment is void;
       (5) the judgment has been satisfied, released or discharged; it is based on an
       earlier judgment that has been reversed or vacated; or applying it prospectively is
       no longer equitable; or
       (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).
                                             III.

       Perry is not entitled to relief under Rule 60(b) because the motion is untimely.


                                              2
Based on the title of his motion, Perry is seeking relief under 60(b)(1), which provides for

relief from a final judgment based on “mistake, inadvertence, surprise, or excusable

neglect.” A Rule 60(b)(1) motion is normally required to be filed within one year of the

challenged judgment. Fed. R. Civ. P. 60(c)(1). However, a “60(b)(1) motion based on

legal error must be brought within the normal time for taking an appeal.” Yarbrough v.

Warden, Lebanon Corr. Inst., No. 16-4083, 2017 WL 3597427, at * 2 (6th Cir. May 25,

2017), cert. denied sub nom. Yarbrough v. Schweitzer, 138 S. Ct. 333 (2017). The time to

appeal a civil action is thirty days after entry of the judgment. Fed. R. App. P. 4(a)(1)(A).

       Here, Perry says that the Court committed a legal error in granting summary

judgment to Cousins inasmuch as he wants the Court to reconsider certain “facts” and

“evidence” which he says calls for his claim to proceed to trial. As such, the motion had to

be filed within the 30 day time period for filing an appeal. The Court adopted the MJRR

and entered a judgment on May 9, 2018. Perry had 30 days, or until June 9, 2018, to file a

Rule 60(b)(1) motion. The motion, signed and dated March 3, 2019, is untimely.

       Moreover, even assuming the motion was timely, nothing in Perry’s motion

convinces the Court that it erred in its decision or that Perry is otherwise entitled to relief

under Rule 60(b).

       SO ORDERED.



                                                    S/Avern Cohn
                                                    AVERN COHN
                                                    UNITED STATES DISTRICT JUDGE

Dated: 4/1/2019
      Detroit, Michigan



                                                3
